IN THE SUPREME COURT OF PENNSYLVANIA
                                  MIDDLE DISTRICT


DENISE B. COMMINS, CRAIG STEDMAN,               :   No. 27 MM 2020
JENNIFER LENGLE, EUGENE SCALIA,
THOMAS WOLF, W. GERARD OLEKSIAK,

                     Respondents


              v.



AMOS GLICK,

                     Petitioner


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of April, 2020, the Application for Leave to File Original

Process is GRANTED, and the "Writ of Mandamus/Prohibition" is DENIED.              The

Prothonotary is DIRECTED to strike the name of the jurist from the caption.